ACCEPTED
                                                                             01-15-00716-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       11/30/2015 4:32:17 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                        NO. 01-15-00716-CV

                             IN THE                       FILED IN
                                                   1st COURT OF APPEALS
                    FIRST COURT OF APPEALS             HOUSTON, TEXAS
                                                   11/30/2015 4:32:17 PM
                      AT HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                            Clerk

__________________________________________________________________

       ZIMAC CARE CENTER, INC., VIRGINIA AKUCHIE, ET AL,
                          Appellants,

                                V.

                          NGOZI NWEZE
                             Appellee
__________________________________________________________________

             On Appeal from the 127th Judicial District Court
                          Harris County, Texas
                         Cause No. 2011-52006
__________________________________________________________________

APPELLANTS' MOTION FOR EXTENSION OF TIME TO RESPOND TO
             APPELLEE'S MOTION TO DISMISS


                                        Respectfully submitted,

                                        *Kurt G. Clarke
                                        SBN: 04316720
                                        Bassey O. Akpaffiong
                                        SBN: 24006745
                                        6200 Savoy, Suite 458
                                        Houston, Texas 77036
                                        Phone: (713) 779-5500
                                        Fax: (713) 779-6668
                                        E-mail: kgclaw@aol.com,
                                        akpaffionglaw@yahoo.com
                                        *Attorney for Appellants
                                   NO. 01-15-00716-CV

                                         IN THE

                            FIRST COURT OF APPEALS

                                AT HOUSTON, TEXAS

__________________________________________________________________

            ZIMAC CARE CENTER, INC., VIRGINIA AKUCHIE, ET AL,
                               Appellants,

                                            V.

                          NGOZI NWEZE
                             Appellee
__________________________________________________________________

             On Appeal from the 127th Judicial District Court
                          Harris County, Texas
                         Cause No. 2011-52006
__________________________________________________________________

 APPELLANTS' MOTION FOR EXTENSION OF TIME TO RESPOND TO
              APPELLEE'S MOTION TO DISMISS


TO THE HONORABLE COURT OF APPEALS:

            COME NOW, ZIMAC CARE CENTER, INC., VIRGINIA

AKUCHIE, ET AL, Appellants in the above styled and numbered case and

under the authority of Tex.R.App.P. 10.5(b) asks the Court to extend time to file a response

to Appellee's Motion to Dismiss.

       1.     Appellee filed its Motion to Dismiss on November 23, 2015 at 11:23 p.m.
       2.     Appellee's Certificate of Service is dated "November 24, 2015".

       3.     Appellants received Appellee's Motion on November 24, 2015.

       4.     As the court is aware, Appellants' counsel is currently out of the country.

       5.     Appellants request an additional ten (10) days to file the response; or an

extension of time until December 10, 2015.

       6.     Reasonable explanation of the need for more time to file Appellants'

response exists in that:

              a.     Appellants' counsel is solo-practitioner;

              b.     Appellants' counsel had to travel out of the country for important

                     personal business beginning on November 17, 2015.

              c.     Appellant's counsel will not return before December 2, 2015. A

                     copy of counsel's flight itinerary is on file with this court.

       7.     This is Appellants' first Request for an extension of time to file the response.

       8.     This extension of time to file Appellants' response is not sought for delay, but

is necessary so that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellants, pray the court grant an

extension of time allowing Appellants an additional ten (10) days extension to file the
response. Appellants request any further relief to which it may be justly entitled.


                                                        Respectfully submitted,

                                                        *Kurt G. Clarke
                                                        SBN: 04316720
                                                        Bassey O. Akpaffiong
                                                        SBN: 24006745
                                                        6200 Savoy, Suite 458
                                                        Houston, Texas 77036
                                                        Phone: (713) 779-5500
                                                        Fax: (713) 779-6668
                                                        E-mail: kgclaw@aol.com,
                                                        akpaffionglaw@yahoo.com
                                                        *Attorney for Appellants
                       CERTIFICATE OF CONFERENCE

      I hereby certify that this motion was discussed with Appellee's attorney, Ms.

Robin Bluitt on November 30, 2015. Ms. Bluitt said that she is "opposed".

                                                /s/ Bassey Akpaffiong
                                                /s/ Kurt G. Clarke
                                                _____________________________
                                                Bassey Akpaffiong/Kurt G. Clarke




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

instrument was forwarded on this the 30th day of November, 2015, either by

E-service provider, telecopier, first class mail, certified mail, return receipt

requested and/or by messenger to:

          Robin A. Bluitt
          11152 Westheimer #671
          Houston, Texas 77042
          Fax # (713) 978-6064
          E-mail: atty.bluitt@sbcglobal.net


                                                             /s/ Bassey Akpaffiong
                                                             /s/ Kurt G. Clarke
                                                             ____________________
                                                             Bassey Akpaffiong